



INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS


The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2009, 2011 and 2016 Stock Incentive Plans
(collectively, the “Plans” and, individually, a “Plan”), which have been
submitted to and approved by the stockholders of the Company. The Plans provide
for the grant of restricted stock units to certain employees, non-employee
consultants and service providers and non-employee directors of the Company and
any Subsidiary of the Company. Pursuant to one or more of the Plans, the Board
of Directors of the Company has approved the grant to you of restricted stock
units (the “RSUs”) on the terms and subject to the conditions set forth in the
applicable Plan, this agreement (the “Award Agreement”), and the Directors
Compensation Policy. The relevant Plan(s) shall be deemed a part hereof as if
fully set forth herein. A copy of each applicable Plan is available from the
Morgan Stanley Smith Barney website www.stockplanconnect.com (or such other
stock plan administrator’s website as may be determined by the Company) or may
be obtained by request addressed to: Corporate Secretary, Integer Holdings
Corporation, 10000 Wehrle Drive, Clarence, NY 14031. Unless the context
otherwise requires, all terms defined in the applicable Plan(s) shall have the
same meanings when used herein.
1.Grant of Restricted Stock Units. The Company, as a matter of compensation for
your services, hereby grants to you the number of RSUs set forth on Appendix A,
as of the date set forth on Appendix A. Each RSU will entitle you to receive one
share of Company Stock (a “Share”) upon the vesting of the RSU.
2.    Vesting of Restricted Stock Units. Subject to the provisions and
limitations of the applicable Plan and this Award Agreement, the RSUs shall vest
in accordance with the vesting schedule set forth in Appendix A. A certificate
or certificates representing the Shares will not be delivered to you unless and
until the RSUs have vested and all other terms and conditions in the applicable
Plan and this Award Agreement have been satisfied.


- 1 -

--------------------------------------------------------------------------------





3.    Termination of Service; Change in Control. Termination of your service as
a Director or occurrence of a Change in Control, shall affect your rights as set
forth in the applicable Plan.
4.    Forfeiture of Restricted Stock Units. Notwithstanding any contrary
provision of this Award Agreement, the balance of the RSUs that have not vested
pursuant to paragraphs 2 or 3 will be automatically forfeited as of the date
that your services as a Director of the Company terminate for any reason.
5.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
6.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
you.
7.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are receiving the RSUs for
your own account and not with a view to the resale or distribution thereof and
(ii) that any subsequent offer for sale or sale of any Shares received on
vesting of such RSUs shall be made either pursuant to (x) a registration
statement on an appropriate form under the Act, which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, you shall,
if requested by


- 2 -

--------------------------------------------------------------------------------





the Company, prior to any offer for sale or sale of such Shares, obtain a
favorable written opinion from counsel for or approved by the Company as to the
applicability of such exemption..
8.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation, if any, arising by
reason of the granting, vesting or payment of the RSUs. Unless otherwise
determined by the Board of Directors hereafter, any tax withholding obligations
will be satisfied by withholding a number of Shares otherwise deliverable
pursuant to this Award Agreement having a Fair Market Value, as of the date as
of which the amount of tax withholding is determined, equal to the amount that
the Company or Subsidiary determines is necessary to satisfy its withholding
obligation.
9.    Agreement Subject to the Plan. You and the Company agree that this Award
Agreement and the Directors Compensation Policy are subject to, and that you and
the Company will both be bound by, all terms, conditions, limitations and
restrictions contained in the applicable Plan, which shall be controlling in the
event of any conflicting or inconsistent provision. To the extent that the RSUs
subject to this Award Agreement are granted under more than one Plan, then the
RSUs granted under a particular Plan will be subject to the terms and conditions
of that Plan.
10.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares, to become bound by any reasonable agreement restricting
transfer of the Shares or providing the Company with a right of first purchase
or other similar right.
11.    No Guarantee of Service. This award shall not confer upon you any right
with respect to continuance of service with the Company, nor shall it interfere
in any way with any right the Company would otherwise have to terminate your
service at any time.
12.    No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee that any particular tax treatment will apply or be available under
applicable law with respect to this award.


- 3 -

--------------------------------------------------------------------------------





13.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.
Please indicate your acceptance of all the terms and conditions of this award
including those set forth in this Award Agreement by clicking on the icon below
entitled “I have read and agree.” Notwithstanding your failure to click on the
icon below, your continued service with the Company following the date of this
award will be deemed your acceptance of the terms and conditions hereof unless
you indicate otherwise to the Company in writing within 10 days following the
date hereof.
Very truly yours,
Integer Holdings Corporation


- 4 -

--------------------------------------------------------------------------------







Appendix A


Date of Grant: [GRANT DATE]
Number of RSUs: The number of RSUs granted under this Award Agreement is as set
forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company).


Vesting Schedule: One-quarter of the RSUs will be immediately vested. The
remaining three-quarters of the RSUs will become vested, as to one-quarter of
the total number of RSUs, on the first day of each of the second, third, and
fourth quarters of the fiscal year that includes the date on which the RSUs are
granted.






- 5 -